DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
Status of the Claims
	Claims 1-4 and 9 are pending. Claims 5-8 have been canceled. Claims 1-4 and 9 have been examined.

Withdrawn Claim Rejections - 35 USC § 112
Claims 1-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to claim 1 to replace “adhered to” with “on” have overcome this rejection, therefore the 35 U.S.C. 112(a) rejection towards claims 1-4 and 9 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hubscher et al. (US 2006/0166374) in view of O’Farrell et al. (US 2012/0184462), further in view of Abdel (US 2010/0317033), Calenoff et al. (US 5,567,594) and Nadaoka et al. (US 2004/0029177).
Hubscher et al. teach an apparatus comprising:
a cassette including an interior housing a plurality of test strips (casing, 2, Fig. 1; surrounds test strips and therefore has an interior housing, par. 44; apparatus includes multiple strips next to each other, which each contain a plurality of specific allergen lines, par. 80), wherein each of the plurality of immunoassay test strips includes:

a sample pad operable to receive a biological sample (16, Fig. 4, par. 46);
a conjugate pad, the conjugate pad contains anti-IgE antibodies capable of detecting human IgE antibodies, wherein the anti-IgE antibodies are preconjugated to a detecting molecule (labeled analyte site is on a pad upstream from the sample site, par. 47; 16, Fig. 4; labeled analyte is a labeled anti-IgE antibody, label is interpreted as detecting molecule, par. 48);
a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21), wherein the plurality of allergen panels are associated with more than two categories of allergens (par. 80: at the allergen site, there are a plurality of immobilized allergens 24, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.), each of the more than two categories of allergens including specific allergen types within that category (par. 80: lists specific allergen types within each of the more than two categories of allergens),  wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual indication of the presence of antibodies in the sample (par. 21), wherein the visual indication is in the form of a line (par. 60); and wherein each of the plurality of allergen panels is associated with a different type of allergen (plurality of immobilized allergens that are different, par. 80)
a wick (17, Fig. 4, par. 61).

Hubscher et al. fail to specifically teach a backing to which the sample pad, conjugate pad, nitrocellulose membrane and a wick are adhered thereto respectively downstream from one another, the anti-IgE antibody being a humanized IgG antibody, the relevant antigen being purified, the visual indication in the form of a shape other than a line, and test results are in a semiquantitative format.
O’Farrell et al. teach an apparatus comprising a lateral flow immunoassay test strip (par. 88) including:
a backing (par. 132);
a sample pad adhered to the backing operable to receive a biological sample (materials that make up the lateral flow assay  mounted on backing card with pressure sensitive adhesive, Fig. 1; sample application element is interpreted as a sample pad, par. 129);

a nitrocellulose membrane comprising a test zone and a control zone adhered to the backing and downstream from the conjugate pad (nitrocellulose membrane downstream from conjugate pad, Fig. 1; test strip components mounted on the backing card with pressure sensitive adhesive, par. 10; test locations in nitrocellulose membrane, par. 121; control zone, par. 122); 
a wick adhered to the backing and downstream from the nitrocellulose membrane strip (wick, Fig. 1; par. 11 and 15), in order to provide a test strip for determining amounts of multiple analyte in a single sample (par. 95); and 
the test strip wherein test results are in a semiquantitative format (par. 9: The indicia may also indicate qualitative outcomes (positive or negative), semi-quantitative or quantitative outcomes depending upon the assay and reagent design; claim 16: the binding of the analyte to the reagent dot(s) generates a dateable signal at the reagent dot(s), and the intensity and/or the number of the dateable signal at the reagent dot(s) provides a quantitation or a semi-quantitation of the analyte in the liquid sample).
Abdel et al. teach an allergy detector device for human IgE comprising Omalizumab, which are humanized IgG antibodies, binding human IgE (par. 26), in 
Calenoff et al. teach a library of isolated and purified antigens that are cognate to a specific IgE of interest (col. 6, lines 54-67), in order to provide antigens used in diagnosis and treatment (col. 1, lines 15-19).
Nadaoka et al. teach a lateral flow immunoassay test strip (par. 88) comprising test zones in a nitrocellulose membrane strip (par. 84 and 88) to provide a visual indication of target in a sample (par. 84), wherein the visual indication is in the form of a line or a shape other than a line (reagent immobilization parts may be lines or shapes other than a line including spots, characters or keys, par. 84), in order to provide separate detection zone immobilization parts (par. 84). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in each immunoassay test strip of Hubscher et al., a backing, a sample pad adhered to the backing, a conjugate pad adhered to the backing downstream from the sample pad, a nitrocellulose membrane strip adhered to the backing downstream from the conjugate pad and a wick adhered to the backing downstream from the nitrocellulose membrane strip as taught by O’Farrell et al., in order to allow for individual segments of the test device to be made from different materials each designed for a particular purpose (par. 10-11) and to allow for adjustment of material variables to meet desired assay sensitivity and specificity (par. 89).  One having ordinary skill in the art would have been motivated to change the position the conjugate pad of Hubscher et al. to downstream from the sample pad since O’Farrell et al. teach the positioning of the conjugate pad upstream or downstream from 
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of O’Farrell et al., wherein binding reagent is deposited in the flow path as pixels in two dimensions to provide a quantitation or a semi-quantitation of the analyte in the liquid sample, into the plurality of test strips wherein a visual signal is generated as taught by Hubscher et al., doing so would improve the accuracy and read ability of positive results as indicated by Hubscher et al. (Hubscher et al. par. 21) and also provide devices and methods that overcome the limitations of the current technologies and methodologies, that are less subject to interpretation errors, that can produce quantitative results, that are reproducible, that can be multiplexed and that can be applied in numerous market segments as stated in O’Farrell et al.( O’Farrell et al., par. 8).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the anti-IgE antibody in the apparatus of Hubscher et al. in view of O’Farrell et al., a humanized IgG antibody that is Omalizumab that binds to IgE et al. as taught by Abdel because Hubscher et al. is generic with respect to the type of anti-IgE antibody that can be incorporated into the lateral flow device and one would be motivated to use the appropriate antibody for binding to IgE.

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the visual indication in the form of a line as taught by Hubscher et al. in view of O’Farrell et al. further in view of Abdel and Calenoff et al., a form other than a line including spots, characters or keys as taught by Nadaoka et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected visual indication would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and O’Farrell, which are similarly drawn to lateral flow test strips that have a sample pad, conjugate pad, nitrocellulose membrane strip and wick, wherein the test strip is adhered to a backing. One having ordinary skill in the art would also have had a reasonable expectation of success in combining Hubscher and O’Farrell to provide a quantitation or a semi-quantitation of the analyte in the liquid sample because the method of binding reagent being deposited in the flow path as pixels is known in the art as indicated by O’Farrell et al.. Furthermore, One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Hubscher and Abdel, 
With respect to claims 2 and 3, Hubscher et al. teach the anti-IgE antibody conjugated with colloid gold (par. 21) and present in the conjugate pad, therefore the conjugate pad is considered colored (par. 47).
With respect to claim 4, Hubscher et al. teach the visual indication in the form of a shape (line shape visual indication, Fig. 2).
With respect to claim 9, Hubscher et al. in view of O’Farrell et al., Abdel et al., Calenoff et al., and Nadaoka et al. teach the apparatus wherein the humanized IgG antibodies are Omalizumab (Abdel et al., par. 26). It is noted that Abdel teaches Omalizumab immobilized at a test zone and in Hubscher et al., the anti-IgE antibody is provided in the conjugate pad.  However, one having ordinary skill in the art would recognize that when combining Abdel with Hubscher, the Omalizumab taught by Abdel can be labeled and provided in conjugate pad taught by Hubscher et al. to provide the necessary anti-IgE antibody.

Response to Arguments
Applicant’s amendment and arguments filed on 26 April 2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered. Applicant asserts (Remarks on 4/26/2021, pages 4-6) that cited references fail to 
Regarding claim 1, Hubscher et al. in view of O’Farrell et al., Abdel et al., Calenoff et al., and Nadaoka et al. teach the newly added limitation of “the plurality of allergen panels are associated with more than two categories of allergens, each of the more than two categories of allergens including specific allergen types within that category” and “the test results are in a semiquantitative format” as outlined in detail above.  
Specifically, Hubscher et al. teach a nitrocellulose membrane strip affixed to the backing (par. 45) including a test zone and a control zone (par. 20), wherein the test zone includes a plurality of allergen panels coated with a relevant antigen cognate to a specific IgE of interest (par. 21; plurality of reaction sites are allergen panels, par. 21), wherein the plurality of allergen panels are associated with more than two categories of allergens (par. 80: at the allergen site, there are a plurality of immobilized allergens 24, the common allergens which may be tested include but are not limited to pollens, dust allergens, molds, animal epithelium, foods etc.), each of the more than two categories of allergens including specific allergen types within that category (par. 80: lists specific allergen types within each of the more than two categories of allergens),  wherein each of the coated allergen panels of the nitrocellulose membrane strip is configured to produce a visual indication of the presence of antibodies in the sample (par. 21), wherein the visual indication is in the form of a line (par. 60); and wherein each of the plurality of allergen panels is 
Additionally, Applicant argues that claim 1 recites that test results are in a semiquantitative format whereas the cited portions of the references do not disclose this element. This argument has been fully considered but is not persuasive.
O’Farrell disclose a test strip wherein test results are in a semiquantitative format (par. 9: The indicia may also indicate qualitative outcomes (positive or negative), semi-quantitative or quantitative outcomes depending upon the assay and reagent design; claim 16: the binding of the analyte to the reagent dot(s) generates a dateable signal at the reagent dot(s), and the intensity and/or the number of the dateable signal at the reagent dot(s) provides a quantitation or a semi-quantitation of the analyte in the liquid sample).
Therefore Hubscher et al. in view of O’Farrell  et al. teach test strips wherein test results are in a semiquantitative format, because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hubscher et al. with the teachings of O’Farrell et al. to allow for quantitative or semi-quantitative detection of the analyte in the liquid sample, doing so would improve the accuracy and read ability of positive results as indicated by Hubscher et al. (Hubscher et al. par. 21) and also provide devices and methods that overcome the limitations of the current technologies and methodologies, that are less subject to interpretation errors, that can produce quantitative results, that are reproducible, that can be multiplexed and that can be applied in numerous market segments as stated in O’Farrell et al.( O’Farrell et al., par. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 26, 2022